                Case 3:20-cv-01081-RS Document 1 Filed 02/11/20 Page 1 of 8




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9
                      NORTHERN DISTRICT OF CALIFORNIA
10
     JEFFREY KATZ, individually and on )          Case No.
11
     behalf of all others similarly situated, )
12                                            )   CLASS ACTION
13   Plaintiff,                               )
                                              )   COMPLAINT FOR VIOLATIONS
14          vs.                               )   OF:
15                                            )
                                              )   1. NEGLIGENT VIOLATIONS OF
16                                                   THE TELEPHONE CONSUMER
     DYANSYS, INC.; SRINI                     )      PROTECTION ACT [47 U.S.C.
17   NAGESHWAR, and DOES 1 through )                 §227 ET SEQ.]
     10, inclusive,                           )   2. WILLFUL VIOLATIONS OF THE
18                                                   TELEPHONE CONSUMER
                                              )      PROTECTION ACT [47 U.S.C.
19   Defendant(s).                            )      §227 ET SEQ.]
20                                            )
                                              )   DEMAND FOR JURY TRIAL
21
           Plaintiff, JEFFREY KATZ (“Plaintiff”), on behalf of himself and all others
22
     similarly situated, alleges the following upon information and belief based upon
23
     personal knowledge:
24
                                NATURE OF THE CASE
25
           1.     Plaintiff brings this action for himself and others similarly situated
26
     seeking damages and any other available legal or equitable remedies resulting from
27
     the illegal actions of DYANSYS, INC. and SRINI NAGESHWAR (“Defendants”),
28
     in negligently, knowingly, and/or willfully contacting Plaintiff via “telephone

                                  CLASS ACTION COMPLAINT
                                             -1-
                 Case 3:20-cv-01081-RS Document 1 Filed 02/11/20 Page 2 of 8




 1   facsimile machine” in violation of the Telephone Consumer Protection Act, 47.
 2   U.S.C. § 227 et seq. (“TCPA”), thereby causing Plaintiff and all others similarly
 3   situated to incur the costs of receiving unsolicited advertisement messages via
 4   “telephone facsimile machines” and invading their privacy.
 5                              JURISDICTION & VENUE
 6         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of California, seeks relief on behalf of a Class, which will result in at
 8   least one class member belonging to a different state than that of Defendants, a
 9   company with its principal place of business and State of Incorporation in Arizona
10   state. Plaintiff also seeks up to $1,500.00 in damages for each call in violation of
11   the TCPA, which, when aggregated among a proposed class in the thousands,
12   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
13   diversity jurisdiction and the damages threshold under the Class Action Fairness
14   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
15         3.      Venue is proper in the United States District Court for the Northern
16   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do
17   business within the state of California and Plaintiff resides within this District.
18                                        PARTIES
19         4.      Plaintiff, JEFFREY KATZ (“Plaintiff”), is a natural person residing
20   in San Francisco County, California and is a “person” as defined by 47 U.S.C. §
21   153 (39).
22         5.      Defendant, DYANSYS, INC. (“DYANSYS” or “DEFENDANT”), is

23   a company specializing in chronic pain treatment, and is a “person” as defined by

24
     47 U.S.C. § 153 (39).

25
           6.      Defendant, SRINI NAGESHWAR (“NAGESHWAR”), is an owner

26
     of the DYANSYS, INC. and a natural person residing in Los Gatos, CA, and is a

27
     “person” as defined by 47 U.S.C. § 153 (39).

28
           7.      The above named Defendants, and its subsidiaries and agents, are



                                   CLASS ACTION COMPLAINT
                                              -2-
                  Case 3:20-cv-01081-RS Document 1 Filed 02/11/20 Page 3 of 8




 1   collectively referred to as “Defendants.” The true names and capacities of the
 2   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendants designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 6   Complaint to reflect the true names and capacities of the DOE Defendants when
 7   such identities become known.
 8          8.      Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff is informed and believes that each of the acts and/or omissions complained
13   of herein was made known to, and ratified by, each of the other Defendants.
14                               FACTUAL ALLEGATIONS
15          9.      Beginning in or around April of 2018, Defendants contacted Plaintiff
16   on his telephone facsimile numbers ending in -3052, in an effort to sell or solicit its
17   services.
18          10.     Defendants contacted Plaintiff via facsimile from telephone numbers
19   confirmed to belong to Defendants.
20          11.     Defendants contacted Plaintiff on or around April 2018 in an effort to
21   solicit its business.
22          12.     Defendants’ messages constituted “telephone solicitation” as defined

23   by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by

24
     the TCPA, 47 U.S.C. § 227(a)(5).

25
            13.     Defendants used an “telephone facsimile machine” as defined by 47

26
     U.S.C. § 227(a)(3) to place its calls to Plaintiff seeking to sell or solicit its business

27
     services.

28
            14.     Defendants’ calls constituted calls that were not for emergency



                                    CLASS ACTION COMPLAINT
                                               -3-
                 Case 3:20-cv-01081-RS Document 1 Filed 02/11/20 Page 4 of 8




 1   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 2         15.     Defendants’ communication calls were placed to telephone facsimile
 3   numbers assigned to a telephone service for which Plaintiff incurs a charge for
 4   incoming messages.
 5         16.     Plaintiff is not a customer of Defendants’ services and has never
 6   provided any personal information, including his telephone facsimile number(s), to
 7   Defendants for any purpose whatsoever. Accordingly, Defendants never received
 8   Plaintiff’s “prior express consent” to receive calls using a telephone facsimile
 9   machine pursuant to 47 U.S.C. § 227(b)(1)C).
10                                CLASS ALLEGATIONS
11         17.     Plaintiff brings this action on behalf of himself and all others similarly
12   situated, as a member of the proposed class (hereafter “The Class”) defined as
13   follows:
14
                   All persons within the United States who received any
15
                   telephone facsimile messages from Defendants to said
16                 person’s telephone facsimile number made through the
17                 use of any telephone facsimile machine and such person
                   had not previously consented to receiving such messages
18
19
           18.     Plaintiff represents, and is a member of, The Class, consisting of All
20
     persons within the United States who received any telephone facsimile messages
21
     from Defendants to said person’s telephone facsimile number made through the use
22
     of any telephone facsimile machine and such person had not previously provided
23
     their telephone facsimile number to Defendants within the four years prior to the
24
     filing of this Complaint.
25
           19.     Defendants, its employees and agents are excluded from The Class.
26
     Plaintiff does not know the number of members in The Class, but believes the Class
27
     members number in the thousands, if not more. Thus, this matter should be certified
28   as a Class Action to assist in the expeditious litigation of the matter.


                                   CLASS ACTION COMPLAINT
                                              -4-
                 Case 3:20-cv-01081-RS Document 1 Filed 02/11/20 Page 5 of 8




 1         20.     The Class is so numerous that the individual joinder of all of its
 2   members is impractical. While the exact number and identities of The Class
 3   members are unknown to Plaintiff at this time and can only be ascertained through
 4   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 5   The Class includes thousands of members. Plaintiff alleges that The Class members
 6   may be ascertained by the records maintained by Defendants.
 7         21.     Plaintiff and members of The Class were harmed by the acts of
 8   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
 9   and Class members via their telephone facsimile numbers thereby causing Plaintiff
10   and Class members to incur certain charges or reduced telephone facsimile time for
11   which Plaintiff and Class members had previously paid by having to retrieve or
12   administer messages left by Defendants during those illegal calls, and invading the
13   privacy of said Plaintiff and Class members.
14         22.     Common questions of fact and law exist as to all members of The
15   Class which predominate over any questions affecting only individual members of
16   The Class. These common legal and factual questions, which do not vary between
17   Class members, and which may be determined without reference to the individual
18   circumstances of any Class members, include, but are not limited to, the following:
19
           a.      Whether, within the four years prior to the filing of this Complaint,
20
                   Defendants sent telephone facsimile messages (other than for
21                 emergency purposes or made with the prior express consent of the
                   called party and with an opt-out notice contained in the messages) to
22
                   a Class member using any telephone facsimile machine to any
23                 telephone number assigned to a telephone facsimile service;
24         b.      Whether Plaintiff and the Class members were damaged thereby, and
                   the extent of damages for such violation; and
25         c.      Whether Defendants should be enjoined from engaging in such
26                 conduct in the future.
27
           23.     As a person who received numerous messages from Defendants using
28



                                  CLASS ACTION COMPLAINT
                                             -5-
                 Case 3:20-cv-01081-RS Document 1 Filed 02/11/20 Page 6 of 8




 1   a telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff
 2   is asserting claims that are typical of The Class.
 3         24.     Plaintiff will fairly and adequately protect the interests of the members
 4   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 5   class actions.
 6         25.     A class action is superior to other available methods of fair and
 7   efficient adjudication of this controversy, since individual litigation of the claims
 8   of all Class members is impracticable. Even if every Class member could afford
 9   individual litigation, the court system could not. It would be unduly burdensome
10   to the courts in which individual litigation of numerous issues would proceed.
11   Individualized litigation would also present the potential for varying, inconsistent,
12   or contradictory judgments and would magnify the delay and expense to all parties
13   and to the court system resulting from multiple trials of the same complex factual
14   issues. By contrast, the conduct of this action as a class action presents fewer
15   management difficulties, conserves the resources of the parties and of the court
16   system, and protects the rights of each Class member.
17         26.     The prosecution of separate actions by individual Class members
18   would create a risk of adjudications with respect to them that would, as a practical
19   matter, be dispositive of the interests of the other Class members not parties to such
20   adjudications or that would substantially impair or impede the ability of such non-
21   party Class members to protect their interests.
22         27.     Defendants have acted or refused to act in respects generally

23   applicable to The Class, thereby making appropriate final and injunctive relief with

24
     regard to the members of the California Class as a whole.

25
     ///

26
     ///

27
     ///

28
     ///



                                   CLASS ACTION COMPLAINT
                                              -6-
                  Case 3:20-cv-01081-RS Document 1 Filed 02/11/20 Page 7 of 8




 1                              FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                  47 U.S.C. §227 et seq.
 4          28.     Plaintiff repeats and incorporates by reference into this cause of
 5   action the allegations set forth above.
 6          29.     The foregoing acts and omissions of Defendants constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 9          30.     As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et
10   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12          31.     Plaintiff and the Class members are also entitled to and seek
13   injunctive relief prohibiting such conduct in the future.
14                            SECOND CAUSE OF ACTION
15   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
16                                  47 U.S.C. §227 et seq.
17          32.     Plaintiff repeats and incorporates by reference into this cause of
18   action the allegations set forth above.
19          33.     The foregoing acts and omissions of Defendants constitute numerous
20   and multiple knowing and/or willful violations of the TCPA, including but not
21   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
22   seq.

23          34.     As a result of Defendants’ knowing and/or willful violations of 47

24
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of

25
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

26
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

27
            35.     Plaintiff and the Class members are also entitled to and seek

28
     injunctive relief prohibiting such conduct in the future.



                                   CLASS ACTION COMPLAINT
                                              -7-
                 Case 3:20-cv-01081-RS Document 1 Filed 02/11/20 Page 8 of 8




 1                                 PRAYER FOR RELIEF
 2       WHEREFORE, Plaintiff requests judgment against all Defendants for the
 3                                         following:
 4                              FIRST CAUSE OF ACTION
 5          Negligent Violations of the Telephone Consumer Protection Act
 6                                  47 U.S.C. §227 et seq.
 7                • As a result of Defendants’ negligent violations of 47 U.S.C.
 8                  §227(b)(1), Plaintiff and the Class members are entitled to and
 9                  request $500 in statutory damages, for each and every violation,
10                  pursuant to 47 U.S.C. 227(b)(3)(B); and
11                • Any and all other relief that the Court deems just and proper.
12                            SECOND CAUSE OF ACTION
13   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
14                                  47 U.S.C. §227 et seq.
15                • As a result of Defendants’ willful and/or knowing violations of 47
16                  U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
17                  and request treble damages, as provided by statute, up to $1,500, for
18                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
19                  U.S.C. §227(b)(3)(C); and
20                • Any and all other relief that the Court deems just and proper.
21                                    JURY DEMAND
22         36.     Pursuant to the Seventh Amendment to the Constitution of the United

23   States of America, Plaintiff reserves their right to a jury on all issues so triable.

24
           Respectfully Submitted this 10th day of February, 2020.

25
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     By: /s Todd M. Friedman
26                                       Todd M. Friedman
27                                       Law Offices of Todd M. Friedman
                                         Attorney for Plaintiff
28



                                   CLASS ACTION COMPLAINT
                                              -8-
